EXAMINER’S COMMENTS
Closest US Patent/US Patent Publication Prior Art
Ehlen et al., US 2015/0186790 recited in paper #20220401 mailed April 7, 2022, is the closest prior art. Forward citations of Ehlen failed to reveal closer prior art. Prior art cited during prosecution of Ehlen, abandoned, failed to reveal closer prior art. Ehlen alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Closest Non-Patent Literature Prior Art
Cha et al., PTO-892 Item U, is the closest non-patent literature prior art. Cha presents a clustering-based language model using word embeddings for text readability prediction. Presumably, an Euclidean semantic space hypothesis holds true for word embeddings whose training is done by observing word co-occurrences. We argue that clustering with word embeddings in the metric space should yield feature representations in a higher semantic space appropriate for text regression. Also, by representing features in terms of histograms, our approach can naturally address documents of varying lengths. An empirical evaluation using the Common Core Standards corpus reveals that the features formed on our clustering-based language model significantly improve the previously known results for the same corpus in readability prediction. We also evaluate the task of sentence matching based on semantic relatedness using the Wiki-SimpleWiki corpus and find that our features lead to superior matching performance.
Cha alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        June 16, 2022